Case 0:21-mj-06163-PMH Document 7 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-06163-HUNT



 UNITED STATES OF AMERICA,

                      Plaintiff,

 vs.

 RICHARD L. HARRIS,

                      Defendant.

 ________________________________/


                            NOTICE OF FILING EXHIBIT

        The defendant, Richard L. Harris, through counsel, hereby provides notice

 of filing the following exhibit:

        1.     Memorandum Opinion by Chief Judge Beryl A. Howell of the United

 States District Court for the District of Columbia in the case of United States v.

 William Chrestman, Case No. 21-mj-218 (AMF).

                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                    By:   s/Daryl E. Wilcox
                                          Daryl E. Wilcox
                                          Assistant Federal Public Defender
                                          Florida Bar No. 838845
                                          One E. Broward Boulevard, Suite 1100
                                          Fort Lauderdale, FL 33301-1842
                                          (954) 356-7436
                                          Daryl_Wilcox@fd.org



                                            1
Case 0:21-mj-06163-PMH Document 7 Entered on FLSD Docket 03/26/2021 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I HEREBY certify that on March 26, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notice of

 Electronic Filing.


                                        By: s/Daryl E. Wilcox
                                              Daryl E. Wilcox




                                           2
